SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 January 9, 2012 Date of Report (Date of earliest event reported) ACRO, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 000-50482 98-0377767 (State or Other Jurisdiction of Commission File (I.R.S. Employer Incorporation or Organization) Number Identification No.) 1 Ben Gurion Street, Bnei Brak, Israel (Address of Principal Executive Offices) (Zip Code) 011-972-73-7963851 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) (Former Name or former Address, if Changed Since Last Report) Item 5.02 – Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers (b)On January 12, 2012, Ehud Keinan, a director of ACRO, Inc. tendered his resignation as a director of the company. Mr. Keinan's resignation became effective immediately. Dated:January 9, 2012ACRO, Inc. By: /s/ Asaf Porat Name:Asaf Porat Title:President and Chief Executive Officer 2
